DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the Applicant’s communication filed on 05/24/2021. Claims 1 – 8 are currently pending in this application.
In view of applicant’s amendment regarding objection to specification, the objection set forth in the previous office action is hereby withdrawn, however a new objection to the specification is added. In view of applicant’s amendment regarding objections to the claims, the objection set forth in the previous office action is hereby withdrawn.
The applicant's amendment and arguments to the claims rejection are fully considered, however, they still failed to overcome the rejections presented in the previous office action. Additionally, new rejections are presented in this office action necessitated by the applicant’s amendment.
		
Specification
The disclosure is objected to because of the following informalities: the applicant presented amendment to specification for the paragraph starting at page 7 line 20, however, the text of the amendment starting with formula (II) and on is not clear; the applicant presented amendment to specification for the paragraph starting at page 20 line 14, however, the text of the amendment with respect to the formula (XXI) is not .
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  on page 4 of the claim listing (the pages do not have numbers on them, please count from the first page of the claim listing) line 2 states “maximumDoppler”, it should state “maximum Doppler”; line 8 on page 6 of the claim listing states “said said phase”, one of the “said” appears to be redundant.
Claim 7 is objected to because of the following informalities:  on page 7 of the claim listing line 11 states “that that provides”, one of the “that” appears to be redundant.
The claim listing needs to have pages numbered. When submitting amended claim listing, please indicate page number on each page.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 – 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claims 5 – 7 each, as amended, recite “wavelength selective switch”. The examiner was not able to find anything like this in the specification as filed.
Therefore, the examiner considers claims 5 – 7 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 5 – 7 indicated above or to amend the claims to bring them in conformance with the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the frequency domain” in line 3 and “the implementation” in lines 13 – 14, both on the second page of the claim listing; “said process generating devices” on the third page of the claim listing.  There is insufficient antecedent basis for these limitations in the claim.
Claim 3 recites the limitation “said correlation function”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitations “the method used for generating” in line 8 and “the implementation” in line 23, both on page 4 of the claim listing; “said generating devices” in lines 15 – 16 and “said phase parameter α” in line 21, both on page 5 of the claim listing; “said values” in sub-item i), “said windowing process” and “said windowing filters” in sub-item j) and “the final result” in sub-item l), all of these on page 6 of the claim listing. There is insufficient antecedent basis for these limitations in the claim.
Claim 4 recites the limitations “said filters” in line 1 and “each said filter” in line 2, both in sub-item g) on page 6 of the claim listing. Since multiple filters were introduced by the claim in sub-item v) on page 5 of the claim listing, the antecedent basis for the limitations from the sub-item g) is not clear.
Claim 5 recites the limitation “the steps”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitations “the condition” twice in lines 9 and 17, “the time window” twice in lines 13 and 14 and “the mobile” in line 15, all of the above on page 7 of the claim listing; “said time window” in line 1 on page 8 of the claim listing; “the same method” in line 1 on page 8 of the claim listing.
Claim 8 recites the limitations “the sum” in line 7, “the index i – y k - window” in line 9, “the beginning” in lines 10 – 11, “said scenario” in line 11, “the following” in line 13, “the transition” in line 17, all on page 8 of the claim listing; “the condition” in line 2 and “the same method” in line 8, both on page 9 of the claim listing.
	
Claim 1 on page 3 of the claim listing in sub-items d) and f) refers to “previous models”; it is not clear what these “previous models” represent. Sub-item g) refers to “said forming or window filters established in numeral d)”, however, there is no mentioning of any filters in sub-item d).
Claim 2 recites “wherein generating components of stochastic processes xi(t) and xk(t) as recited in claim 1”; however, it is not clear where in claim 1 there is recitation of “generating components of stochastic processes xi(t) and xk(t)”.
Claim 4 in sub-item d) states “after points necessary for generation of arbitrarily long sequences are obtained”; this appears to be a result of certain action, however, the claim itself does not appear to recite performing this action. Therefore, it is not clear whether performing this action is recited by the claim using a different language, and is it part of the claimed subject matter at all.
Claim 4 on page 5 of the claim listing in sub-item iv) refers to “previous models”; it is not clear what these “previous models” represent.
Claim 4 on page 5 of the claim listing in sub-item e) refers to “takes said phase parameter α as the start of generation reference of parameter generator module α”. First, it is not clear what “generation reference” means. Second, with respect to α, the same claim in sub-item ii) defines α as “first parameter generator”, therefore, it is not clear how the same α may represent both “phase parameter” and “parameter generator module”.
Claim 7 on page 7 of the claim listing in line 6 states “are maintained for more or less time than in other scenarios at different times”; the meaning of this phrase is not entirely clear: so is it “more” or is it “less” time and what are “other scenarios” and α may or may not be considered from the time window as random”; it is not clear whether the claim requires the initial phase to be considered, or not thus creating indefiniteness.  Further, claim 7 appears to use the same parameter “α” to refer to different things: “random variable” in line 11 and “initial phase” in line 13 on page 7 of the claim listing thus creating indefiniteness.
Claim 8 on page 8 of the claim listing in line 18 states “a time window may or may not be considered as random”; it is not clear whether the claim requires the time window to be considered, or not thus creating indefiniteness.  Next, line 6 on page 9 of the claim listing states “according to the generation method in claim 2”; it is not clear what kind of “generation method in claim 2” is being referred to.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 – 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 5 recites in its preamble: “The method according to claim 2”; however, dependent claim 2 it is for “the emulator system of claim 1”, not for a method; claim 5 is positioned in the claim listing after claim 4 for “A method”. A claim (5) which depends from a dependent claim (2) should not be separated by any claim which does not also depend from said dependent claim (such as independent claim 4). Therefore, it is not clear whether claim 5 indicates proper dependency from claim 2 or it should depend from claim 4.  It is also not clear whether claim 5 further limits the subject matter or includes all the limitations of claim 2 since claim 5 is for a “method”, but claim 2 is for a “system”.
Claim 6 recites in its preamble: “The method of claim 2”; however, dependent claim 2 it is for “the emulator system of claim 1”, not for a method; claim 6 is positioned in the claim listing after claim 4 for “A method”. A claim (6) which depends from a dependent claim (2) should not be separated by any claim which does not also depend from said dependent claim (such as independent claim 4). Therefore, it is not clear whether claim 6 indicates proper dependency from claim 2 or it should depend from claim 4 (or claim 5).  It is also not clear whether claim 6 further limits the subject matter or includes all the limitations of claim 2 since claim 6 is for a “method”, but claim 2 is for a “system”.
Claim 7 recites in its preamble: “The method of claim 2”; however, dependent claim 2 it is for “the emulator system of claim 1”, not for a method; claim 7 is positioned in the claim listing after claim 4 for “A method”. A claim (7) which depends from a dependent claim (2) should not be separated by any claim which does not also depend from said dependent claim (such as independent claim 4). Therefore, it is not clear 
Claim 8 recites in its preamble: “The method of claim 2”; however, dependent claim 2 it is for “the emulator system of claim 1”, not for a method; claim 8 is positioned in the claim listing after claim 4 for “A method”. A claim (8) which depends from a dependent claim (2) should not be separated by any claim which does not also depend from said dependent claim (such as independent claim 4). Therefore, it is not clear whether claim 8 indicates proper dependency from claim 2 or it should depend from claim 4 (or another claim).  It is also not clear whether claim 8 further limits the subject matter or includes all the limitations of claim 2 since claim 8 is for a “method”, but claim 2 is for a “system”.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 2, 3 and 5 – 8 are also rejected as being dependent from the rejected base claim(s).

Summarizing, claims 1 – 8 recite numerous limitations that, even after having been amended, are still not written in a way to clearly inform persons skilled in the art of 

As stated in MPEP 2173.06(II), where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

As outlined above, the examiner has identified a great number of various issues with the pending claims. The applicant’s cooperation is requested in presenting the claims in proper form for further examination. Although the applicant made an effort to correct multiple issues identified by the examiner in the previous office action, the amended claims are still not in the form suitable for examination on the merit.  The examiner respectfully requests that the applicant amend the claims in a way to clearly show the claimed invention and claim boundaries using the rejections and objections in the current office action as a guideline so that the claims may be examined on the merit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY TSVEY/           Primary Examiner, Art Unit 2648